

114 S1266 IS: HUBZone Expansion Act of 2015
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1266IN THE SENATE OF THE UNITED STATESMay 11, 2015Ms. Collins (for herself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo expand the HUBZone program for communities affected by base realignment and closure, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the HUBZone Expansion Act of 2015. 2.Expanding HUBZone program for communities affected by base realignment and closure (a)In generalSection 3(p)(5)(A)(i)(I) of the Small Business Act (15 U.S.C. 632(p)(5)(A)(i)(I)) is amended—
 (1)in item (aa), by striking or at the end;
 (2)by redesignating item (bb) as item (cc); and
 (3)by inserting after item (aa) the following:
					
 (bb)pursuant to subparagraph (A), (B), (C), (D), or (E) of paragraph (3), that its principal office is located in a HUBZone described in paragraph (1)(E) (relating to base closure areas) (in this item referred to as the base closure HUBZone), and that not fewer than 35 percent of its employees reside in—
 (AA)a HUBZone;
 (BB)the census tract in which the base closure HUBZone is wholly contained;
 (CC)a census tract the boundaries of which intersect the boundaries of the base closure HUBZone; or (DD)a census tract the boundaries of which are contiguous to a census tract described in subitem (BB) or (CC); or.
				(b)Period for base
		closure areas
				(1)Amendments
 (A)In generalSection 152(a)(2) of title I of division K of the Consolidated Appropriations Act, 2005 (15 U.S.C. 632 note) is amended by striking 5 years and inserting 8 years.
 (B)Conforming amendmentSection 1698(b)(2) of National Defense Authorization Act for Fiscal Year 2013 (15 U.S.C. 632 note) is amended by striking 5 years and inserting 8 years.
 (2)Effective date; applicabilityThe amendments made by paragraph (1) shall— (A)take effect on the date of enactment of this Act; and
 (B)apply to— (i)a base closure area (as defined in section 3(p)(4)(D) of the Small Business Act (15 U.S.C. 632(p)(4)(D))) that, on the day before the date of enactment of this Act, is treated as a HUBZone described in section 3(p)(1)(E) of the Small Business Act (15 U.S.C. 632(p)(1)(E)) under—
 (I)section 152(a)(2) of title I of division K of the Consolidated Appropriations Act, 2005 (15 U.S.C. 632 note); or
 (II)section 1698(b)(2) of National Defense Authorization Act for Fiscal Year 2013 (15 U.S.C. 632 note); and
 (ii)a base closure area relating to the closure of a military instillation under the authority described in clauses (i) through (iv) of section 3(p)(4)(D) of the Small Business Act (15 U.S.C. 632(p)(4)(D)) that occurs on or after the date of enactment of this Act.